Title: To James Madison from John Gavino, 5 November 1802
From: Gavino, John
To: Madison, James


					
						No. 102
						Sir
						Gibraltar 5th. November 1802
					
					I have not been honord with any of yours  as such referr to my last No. 101  ye. Duplicate which Conveyed Copy of Consul OBrien of Algeirs Letter 3d. Ulto., and by mine No. 100 you will have seen the Moorish Ship in question still remaind here, as 16 Moors had deserted her.  Since then the Capn. went for Tetuan and several of the Crew were discharged.
					Consul Simpson lately wrote Capn. Campbell from Tanger that the Governour Alcaid Hashash had requested of him and the Swedish Consul Pasports for said Ship to enter the Port of Tripoly, which they refused, and it was referrd to the Emperrour, but no answer.
					On the 2d. Inst. the Emprs. as well Tripolin Agent here (who holds both Employs) told me he had recieved orders from Alcaid Hashash to return him the Emprs. Passport and Certificates that had been sent him for said Ship, which he since has done; he also had orders at same time to lay up the Ship.  They Yesterday unbent the Sails, unriggd her, Struck Topmasts &ca.  She now has only about 12 Men on board
					The Adams is at Alguesiras but bad weather prevents my handing Capn. Campbell this Communication which will do first opportunity.  No accounts from Comodor Morris.  I have the honor to be—Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
